DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
at least one tail unit protruding upward with respect to the rotor plane and located above the rotor plane
the tailplane having rudder flaps and a fixed tail unit profile that is rigid
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims are objected to because of the following informalities: 
Claim 7 line 1 “wherein wherein” should be “wherein”
In claim 8, it is believed that “the at least the tailplane” should be changed to “the at least one tailplane”
Claim 12 lines 1−2 “confiured” should be “configured”
In claim 12 lines 2−3, please change “during the flight” to “during flight.”
Claim 15 should end with a period.
Claim 17 line 1 “whereinthe” should be “wherein the”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 11−17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
Regarding claim 5, it is unclear if “a plurality of the rotors” includes only some of the “multiplicity of rotors” or all of the “multiplicity of rotors.” Furthermore, if the rotor plane consists of the plane defined by the multiplicity of rotors, it is unclear how these rotors can then have an incline with respect to the plane.
Regarding claims 11−17, Applicant recites to “rudder flaps.” It is noted that throughout the art, and indeed going back further into history, a rudder is understood as being a vertically oriented flap or control surface. It is thus unclear how a tailplane that is horizontally oriented can have a rudder flap. Applicant is urged to delete the word “rudder” throughout the claims and refer only to the flap to avoid confusion.
Regarding claims 14 and 17, Applicant recites “the at least one vertical stabilizer comprises two vertical stabilizers” in claim 8, from which claims 14 and 17 ultimately depend. As such, it is improper for claims 14 and 17 to refer to “the at least one vertical stabilizer,” since these claims can no longer be interpreted as having only a single vertical stabilizer.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−17 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent No. 9,120,560 to Armer et al. (“Armer”).
Regarding claim 1, Armer teaches an aircraft comprising:
an electrically driven (via electric motors 100−103) VTOL multicopter 40, including a multiplicity of rotors (VTOL thrust rotors 90−93) arranged in a substantially common rotor plane (figs. 9−11), 
at least one tail unit (empennage 58), protruding downward or upward with respect to the rotor plane, located below or above the rotor plane, in a rear region of the aircraft with respect to a forward flying direction (fig. 1).
Regarding claim 2, Armer teaches that the tail unit comprises at least one tailplane (horizontal stabilizer 62).
Regarding claim 3, Armer teaches that the tailplane is arranged inclined by an angle with respect to the rotor plane (i.e. when elevator 74 is positioned at an incline).
Regarding claim 4, Armer teaches that the tailplane is configured to counteract a pitching-up tilting moment that is brought about by a blocked surface, generated by the rotors in the rotor plane, during flying operation (i.e. the elevator of the tailplane controls pitch and is therefore configured to counteract any tilting moment caused by rotor downwash on the body of the aircraft).
Regarding claims 6−7, Armer teaches that the tail unit comprises at least one vertical stabilizer (60, 61), and the tailplane and the vertical stabilizer are connected to one another (fig. 1).
Regarding claim 8, Armer teaches that the at least one vertical stabilizer comprises two vertical stabilizers  (60, 61), and the tailplane is arranged between the vertical stabilizers  (fig. 1).
Regarding claim 9, Armer teaches that the at least one tailplane is at least partly adjustable (elevator 74 is adjustable).
Regarding claim 10, Armer teaches that the at least the tailplane is adjustable (elevator 74 is adjustable).
Regarding claim 11, Armer teaches that the tailplane has a flap (elevator 74) and a fixed tail unit profile that is rigid (fixed portion of stabilizer 62), and the flap is provided behind the fixed tail unit profile in the flying direction (fig. 1), said flap being configured to deflect outflowing air depending on its position (col. 5 lines 32−34).
Regarding claim 12, Armer teaches a motor configured to adjust at least one of the tailplane or the rudder flaps during the flight (i.e. where the elevator is pivotable, and the motor is that which provides motive force to pivot the elevator).
Regarding claim 13, Armer teaches that at least one of the tailplane or the rudder flaps are mounted so as to be able to pivot about an axis parallel to the rotor plane (col. 5 lines 32−34 and fig. 1).
Regarding claim 14, Armer teaches that the tailplane is mounted so as to be adjustable on the at least one vertical stabilizer (col. 5 lines 32−34).
Regarding claim 15, Armer teaches that at least one of the tailplane or the flap is adjustable depending on at least one of a flying direction or flying speed of the aircraft (i.e. the flap can be adjusted when the speed of the aircraft is greater than zero in order to provide control).
Regarding claim 16, Armer teaches a flight control unit configured for adjustment of the tailplane or the flap in accordance with a pilot command (where one of ordinary skill in the art would understand the flap as requiring a flight control unit to control its operation in accordance with a command).
Regarding claim 17, Armer teaches that the tail unit is attached to at least one support arm (booms 63, 64), supporting the rotors, of the aircraft, via the at least one vertical stabilizer (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Armer.
Regarding claim 5, Armer fails to teach that a plurality of the rotors have an incline with respect to the rotor plane. It would have been obvious to one of ordinary skill in the art at the time of filing to position the rotors on a slight incline, as is well-known in the VTOL art, in order to provide the VTOL with additional forward thrust, allowing for better forward speed during flight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        5/20/2022